DETAILED ACTION
	This office action is in response to the amendment filed on July 29, 2022.  In accordance with this amendment, claims 1, 9, and 15 have been amended.  The amendments to the specification (abstract) are acknowledged.
Claims 1-20 remain pending and are now in condition for allowance, with claims 1, 9, and 15 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings remain objected to for the following reasons: Figure 1 should be designated by a legend such as --Prior Art— or – Conventional Art-- because only that which is old is illustrated.  Note the Giessen et al. ‘536 prior art document cited by the IDS which includes such exact Figure.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Marandi ‘168) does not expressly teach or reasonably suggest, in combination, each feature as amended into independent claims 1, 9, and 15 (see the amendment dated July 29, 2022).  In particular, the Examiner agrees that the contextual feature (and definition of the “oscillator output signal” of “light pulses with alternating energy” in paragraph [0032]) added to the claims serves to distinguish from the operation and teachings of Marandi’s random number generator that also uses a pumped OPO.  Note output “light pulses with alternating energy” and in view of Applicant’s Figs. 5 and 6d.  Accordingly, the Examiner is unable to present either an anticipation rejection (under 35 U.S.C. 102) or prima facie case of obviousness (under 35 U.S.C. 103) based on those amendments.  Claims 1-20 are now patentable over the closest prior art of the current record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-7), filed July 29, 2022, with respect to the claim amendments (in view of the definition in paragraph [0032] with Figs. 5 and 6d), have been fully considered and are persuasive.  Based on the narrowing amendments to each independent claim (1, 9, and 15), all prior art rejections as mailed on March 30, 2022 have been withdrawn.  Claims 1-20 now serve to create a patentable distinction over the closest prior art of record (Marandi ‘168).

The Examiner notes that Applicant did not address the objection to the Drawings (Fig. 1) as mailed on March 30, 2022.  Correction must be made for these drawings. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 2, 2022